           Case 1:20-cv-03078-TOR                   ECF No. 25       filed 02/23/21        PageID.2104 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the_
                                                     Eastern District of Washington


                          KARINA G.                                  )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 1:20-CV-3078-TOR
                                                                     )
                                                                     )
        COMMISSIONER OF SOCIAL SECURITY,
                            Defendant

                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other:
’              This case is REVERSED and REMANDED under sentence four of 42 U.S.C. § 405(g), for further administrative
               proceedings and a new decision with respect to Plaintiff Karina G.’s application for Disability Insurance Benefits
               under Title II of the Social Security Act.

This action was (check one):

’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                                   THOMAS O. RICE                            on the Parties' Stipulated Motion
      for Remand (ECF No. 23).


Date:      February 23, 2021                                               CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Linda L. Hansen
                                                                                          (By) Deputy Clerk

                                                                            Linda L. Hansen
